PER CURIAM.
This case involves a guardianship challenge between two daughters over their incompetent mother’s person and estate. Based on judgments entered in other states, the parties petitioned the trial court for joint guardianship of their mother. After a caseworker evaluated the ward’s living arrangements, the trial court issued an order to show cause why appellee should not be the sole guardian. Based on a lengthy evidentiary hearing where both appellant and appellee were able to present extensive evidence, the trial court entered an order appointing appellee as the sole guardian of the mother’s person and a financial institution as the sole guardian of the mother’s estate. As to the appellant’s jurisdiction argument, the ward was a resident of, and owned property in, Florida at all times pertinent here. See § 744.202(2), Fla.Stat. (1991). Accordingly, the trial court had the right and opportunity to exercise its jurisdiction in this case. We find no merit in the appellant’s remaining points on appeal.
Affirmed.
WARNER, POLEN, JJ., and FEDER, Richard Y., Associate Judge, concur.